                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



 UNITED STATES OF AMERICA,                             )   Case No. 03:19-mj-00424-DMS
                                                       )
                      Plaintiff,                       )
                                                       )
        vs.                                            )
                                                       )
JESSICA HANNAH,                                        )
                                                       )
                       Defendant.                      )



 AFFIDAVIT IN SUPPORT OF COMPLAINT AND WARRANT FOR ARREST

       1.       On or about September 27, 2019, JESSICA HANNAH, the defendant

herein, did knowingly and intentionally attempt to possess with intent to distribute

controlled substances in the District of Alaska. All in violation of Title 21, United States

Code 841(a) (1). And the complaint further states:

       2.       I have been a Special Agent with the Coast Guard Investigative Service

since January, 2005. My duties and responsibilities include executing and serving federal

warrants and subpoenas, making arrests, and investigating violations of federal law. As a

Coast Guard Investigative Service Special Agent I have participated in a wide array of

criminal investigations to include violent crimes and drug-related crimes, including 21

U.S. Code§ 84l(a) (1).




                                         Page 1 of 4
                                                                                SEP 3 0 10\9


            Case 3:19-mj-00424-DMS Document 1-1 Filed 09/30/19 Page 1 of 4
       3.       This affidavit is made in support of a complaint charging that JESSICA

HANNAH did knowingly and intentionally attempt to possess with intent to distribute

controlled substances. All in violation of Title 21 , United States Code 84l(a) (1).

       4.       I make this affidavit based upon personal knowledge and discussion with

law enforcement personnel from Homeland Security Investigations, Federal Bureau of

Investigation, Coast Guard Investigative Service, and others that participated in this

investigation. Because this affidavit is being submitted for the limited purpose of

supporting the charges contained in the complaint, I have not set forth each and every fact

known to me regarding this matter.

       5.       For the reason contained herein, I have probable cause to believe JESSICA

HANNAH knowingly and willfully possessed with intent to distribute controlled

substances. All in violation of Title 21, United States Code 84l(a) (1).

       6.       On Friday, September 27, 2019, at the DeConcini Port of Entry (POE) in

Nogales, Arizona, JESSICA HANNAH, a United States citizen, presented herself for

entry into the United States. When questioned on the purpose of her trip, JESSICA

HANNAH stated to Customs and Border Protection (referred to hereafter as "CBP")

Officers she had travelled from Anchorage, Alaska to Nogales, Sonora to see a dentist,

and was now travelling to Phoenix, AZ.

       7.       JESSICA HANNAH was referred to secondary for an irregular travel

itinerary and officer experience with previous narcotics smugglers from Alaska. During

secondary inspection by CBP Officers, needle marks were observed on JESSICA            M---
                                         Page 2 of 4
                                                                                   SEP 3 0 2019


            Case 3:19-mj-00424-DMS Document 1-1 Filed 09/30/19 Page 2 of 4
HANNAH's arms and a search of her bags identified drug paraphernalia. Inspection of

JESSICA HANNAH continued and CBP Officers conducted a pat-down search of

JESSICA HANNAH which revealed small bags inside of her bra. After conducting field

testing of the contents located inside of the bags, it was determined the small bags

contained approximately one gram of suspected methamphetamine and 2.8 grams of

suspected heroin. Additionally, during this inspection, JESSICA HANNAH removed an

oval shaped package from her vagina. The oval shaped package weighed 261.9 grams

and field-tested presumptive positive for the properties of heroin.

       8.       Following the discovery of the aforementioned narcotics, in a post-Miranda

interview, JESSICA HANNAH admitted to knowingly smuggling heroin into the United

States. JESSICA HANNAH claimed she owed $15,000 to drug dealers and was

smuggling to reduce the debt. JESSICA HANNAH said she had a plane ticket to fly to

Anchorage, Alaska on Saturday, September 28, 2019 with the heroin. JESSICA

HANNAH believed the heroin would be distributed unlawfully in the Anchorage, Alaska

area. JESSICA HANNAH admitted to having smuggled and transported narcotics

similarly in the past but declined to say how often, for how long, or the specific amount

she would be compensated.

       9.       Based upon the foregoing information, I have probable cause to believe that

JESSICA HANNAH knowingly and willfully attempted to possess with intent to

distribute controlled substances, in the District of Alaska. All in violation of Title 21,

United States Code 84l(a) (1).

                                          Page 3 of 4
                                                                                       SEP 3 O1019


            Case 3:19-mj-00424-DMS Document 1-1 Filed 09/30/19 Page 3 of 4
Dated this 30th day of September, 2019




      Adam  Carr~!/f-
      Special Agent
      Coast Guard Investigative Service


Search warrant and affidavit sworn to before me and subscribed in my presence on this
30th day of September, 2019.




                                         Page 4 of 4
                                                                                 SEP 3 o1019

        Case 3:19-mj-00424-DMS Document 1-1 Filed 09/30/19 Page 4 of 4
